DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 15 call for “…the aspect ratio is not greater than 6.0…” There is insufficient antecedent basis for this limitation in each claim. Parent claim 9 has been amended to delete language about an aspect ratio. 
Claims 10-14, 16 and 17 are rejected for depending on a rejected parent claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 9, 11 and 12 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lina; Cesar Z. et al. (US 6695823 B1). 
Regarding claim 9, Lina discloses a treatment device (col. 1, lines 10-16, apparatus for closing wounds; col. 2, lines 55-59, porous pad which can be used in conjunction with a wound closure apparatus), comprising: 
a leg manifold member (col. 7, lines 39-56, FIGS. 17 and 18, the porous pad 36); 
an encapsulating envelope encapsulating the leg manifold member (col. 7, lines 39-56, placing the pad 36 within a porous sock 213); 
the encapsulating envelope being formed from a flexible film (col. 7, lines 57-67, the porous sock 213 or membrane 219 may be composed of TEFLON, rayon, or a similar material. Knit rayon film is often used for conventional dressings to try to accelerate the growth of granulation tissue); 
a plurality of fenestrations formed on the encapsulating envelope (col. 7, lines 39-56, pores 207 with a diameter of approximately 100 microns or less); and 
a reduced-pressure interface coupled to the encapsulating envelope in fluid communication with the leg manifold member (col. 7, lines 39-56, vacuum tube 37 for use in extending the negative air pressure through the pad 36). 

Regarding claims 11 and 12, Lina discloses a treatment device further comprising a reduced-pressure delivery conduit having a first end coupled to the reduced-pressure interface and a second end coupled to a quick connection fitting (col. 5, lines 58-61, hoses 37 and 38 include luer lock connectors 39 and 40, respectively, (or the equivalent, such as any known quick disconnect type coupling)); 
wherein the leg manifold member is symmetrical about a major axis of the leg manifold member (Figs. 5, 13, 17, porous pad 36 is symmetrical about its longitudinal axis). 

Claim Rejections - 35 USC § 102 / 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 21 is rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Lina; Cesar Z. et al. (US 6695823 B1).
Regarding claim 21, Lina discloses a method for treating an internal tissue site (claim 1, method of using a therapeutic apparatus; col. 2, lines 60-66, therapeutic apparatus for stimulating healing of wounds) comprising: 
deploying a reduced-pressure treatment device proximate the internal tissue site (col. 5, lines 41-49, the outer surface of the pad 36 in contact with the wound cavity 216); 
the reduced-pressure treatment device comprising: 
a leg manifold member (col. 7, lines 39-56, FIGS. 17 and 18, the porous pad 36);
an encapsulating envelope encapsulating the leg manifold member (col. 7, lines 39-56, placing the pad 36 within a porous sock 213);
the encapsulating member being formed from a flexible film (col. 7, lines 57-67, the porous sock 213 or membrane 219 may be composed of TEFLON, rayon, or a similar material. Knit rayon film is often used for conventional dressings to try to accelerate the growth of granulation tissue); and 
a plurality of fenestrations formed on the encapsulating member (col. 7, lines 39-56, pores 207 with a diameter of approximately 100 microns or less);
fluidly coupling an external reduced-pressure source to the reduced-pressure treatment device; providing reduced pressure from the external reduced-pressure source to the reduced- pressure treatment device (col. 7, lines 39-56, vacuum tube 37 for use in extending the negative air pressure through the pad 36); and 
determining a pressure at the internal tissue site using a pressure transducer associated with the reduced-pressure treatment device (col. 13, lines 10-20, transducer 75 to be an accurate indication of actual wound site pressure … transducer 75 outputs its pressure signal to microcontroller 72). 
Lina teaches the invention substantially as claimed by Applicant but is silent whether the method controls inflammatory response at the internal tissue site. This feature is interpreted as inherent or obvious over Lina. Applicant’s specification describes that an inflammatory response may be controlled by removing pro-inflammatory stimuli from the abdominal cavity with a negative pressure device (¶ [0007], removing pro-inflammatory stimuli from the abdominal cavity to control systemic inflammatory response; ¶ [0009], removing pro-inflammatory stimuli fluids from the abdominal cavity; ¶ [0022], removing or moderating pro-inflammatory stimuli, e.g., fluids). That is, deploying a treatment device and applying negative pressure will remove fluids and their pro-inflammatory substances from the abdominal cavity. Lina discloses a structure identical to the claimed invention, specifically a negative pressure therapy device which is deployed at a wound site. Therefore, Lina can be presumed to control an inflammatory response. 
Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. (MPEP 2112.02). A prima facie case of either anticipation or obviousness has been established when the reference discloses all the limitations of a claim (in this case, deploying a reduced-pressure treatment device proximate an internal tissue site and providing reduced pressure) except for a property or function (in the present case, controlling an inflammatory response) and the examiner cannot determine whether or not the reference inherently possesses properties that anticipate or render obvious the claimed invention but has a basis for shifting the burden of proof to applicant, as per In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977).

Claim Rejections - 35 USC § 103
Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lina; Cesar Z. et al. (US 6695823 B1) in view of Weidenhagen, Rolf et al. (US 20040093026 A1).
Regarding claims 10 and 15, Lina is silent whether an aspect ratio of the treatment device is not greater than 6.0. Weidenhagen discloses an endoscopic wound care treatment (¶ [0001], [0009], [0026], treatment system 10), comprising: 
a leg manifold member (¶ [0034], the pressure distributor 40 is an open-cell, polyurethane ether foam);
an aspect ratio that is not greater than 6.0 (¶ [0034], the size range of foams required is likely in the range of about 7.0 cm in length and 3.0 cm in diameter to about 0.5 cm X 1.0 cm). 
Weidenhagen demonstrates that other ranges of aspect ratio are useful for a negative pressure therapy system. A skilled artisan would have been able to modify Lina with the aspect ratio of Weidenhagen by adjusting the length of width of Lina’s leg manifold member. One would be motivated to modify Lina with the aspect ratio of Weidenhagen since Lina calls for customizing the size of the leg manifold member (col. 8, lines 13-20, FIGS. 14 through 16, another way in which the pad 36 is made is by spraying a nontoxic chemical substance 215 directly into the wound cavity 216). Therefore, it would have been obvious to modify Lina with the aspect ratio of Weidenhagen in order to accommodate a wounds of different sizes.  

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lina; Cesar Z. et al. (US 6695823 B1) in view of Bengtson; Bradley P. et al. (US 20070282309 A1).
Regarding claim 13, Lina teaches the invention substantially as claimed by Applicant but lacks a tapered end adapted for insertion through a trocar. Bengtson discloses a treatment device (¶ [0002], [0019], [0037], FIG. 4 shows a wound drainage system 10), comprising: 
a leg manifold member (¶ [0037], foam sponge component 16);
an encapsulating envelope encapsulating the leg manifold member (¶ [0037], housing 18); and 
a reduced-pressure interface coupled to the encapsulating envelope in fluid communication with the leg manifold member (¶ [0045], an end of the flexible drain tubing 14 is coupled to the housing 18 and opens into the hollow interior chamber 28).  
wherein the leg manifold member comprises a tapered end adapted for insertion through a trocar (¶ [0052], the ends of the housing 18 can be tapered or not tapered (as FIGS. 9 to 13 demonstrate). 
Bengtson permits a wound treatment device to be delivered through a smaller opening in order to prevent or treat a seroma after surgery (¶ [0004], [0006], [0012]). One would be motivated to modify Lina with the tapered end of Bengtson to treat other types of wounds since Lina calls for treating a variety of wounds, including deep wounds (col. 1, lines 47-53). Therefore, it would have been obvious to modify Lina with the tapered end of Bengtson in order to treat surgical wounds and accelerate healing. 

Claims 14, 18, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lina; Cesar Z. et al. (US 6695823 B1) in view of Necola Shehada, Ramez Emile et al. (US 20040230118 A1).
Regarding claims 14 and 23, Lina teaches the invention substantially as claimed but lacks a pressure transducer within the leg manifold member. Necola discloses a treatment device further comprising a pressure transducer within a leg manifold member (¶ [0052], The surgical drain 10 may include electrical transmitters and/or sensors, and/or fiberoptic transmitters and/or sensors; ¶ [0054], a sensor 12 may be configured to detect physiological parameters … haemoglobin content, color, temperature, pressure; ¶ [0057], a pressure sensing system may be used to detect the pressure within a body cavity, such as the abdominal cavity).  
Necola provides feedback regarding the pressure inside a patient’s abdominal cavity while applying negative pressure therapy (¶ [0114], external suction may be actively applied to a tube 40 in communication with a surgical drain 10). Necola also demonstrates an alternative placement for a pressure sensor which does not require a separate fluid line. One would be motivated to modify Lina with the integrated pressure transducer of Necola since Lina delivers negative pressure to a closed cavity and calls for a pressure transducer (col. 13, lines 10-20, transducer 75). Therefore, it would have been obvious to modify Lina with the pressure transducer of Necola in order to avoid delivering unsafe levels of pressure to a patient’s abdominal cavity. 

Regarding claim 18, Lina discloses a system for treating an internal tissue site of a patient (col. 2, lines 60-66, therapeutic apparatus for stimulating healing of wounds), the system comprising: 
an encapsulated leg member (col. 7, lines 39-56, FIGS. 17 and 18, the porous pad 36);
the encapsulated leg member including a flexible film layer forming an interior portion (col. 7, lines 39-56, porous sock 213; col. 7, lines 57-67, the porous sock 213 or membrane 219 may be composed of TEFLON, rayon, or a similar material … knit rayon film); 
the flexible film layer including fenestrations operable to allow fluid flow into the interior portion (col. 7, lines 39-56, pores 207 with a diameter of approximately 100 microns or less);
the interior portion including a leg manifold member disposed therein (col. 7, lines 39-56, placing the pad 36 within a porous sock 213);
a connecting conduit (col. 5, lines 50-60, the porous pad 36 has an elongated hole 300 (See FIG. 11) for the drainage tube 37); 
an interface conduit (col. 5, lines 50-60, hose 38 mounts within inlet 35 using any suitable means such as adhesive or welding); 
wherein the connecting conduit is coupled to an end of the interface conduit (col. 5, lines 50-60, hoses 37 and 38 include luer lock connectors 39 and 40, respectively); and 
a sealing member for disposing on a portion of a patient's epidermis and operable to form a pneumatic seal over the internal tissue site (col. 6, lines 1-14, wound cover 43 is conveniently a surgical drape material comprising a sheet of elastomeric material coated peripherally or overall with a pressure-sensitive adhesive … accommodates changes in pressure in the wound area). 
Lina teaches the invention substantially as claimed by Applicant but is silent whether the system controls an inflammatory response at an internal tissue site of a patient. Regarding the rationale that Lina’s system inherently controls an inflammatory response or that it would have been obvious to do so, see discussion of claim 21 above. 
Lina lacks a plurality of encapsulated leg members and a plurality of connecting conduits, wherein each of the plurality of connecting conduits is coupled to the same end of the interface conduit. Necola discloses devices and methods of using a surgical drain (¶ [0003], [0044], FIG. 1A, surgical drain 10 configured for implantation within the patient's body proximate to a tissue and/or organ 100), the system comprising: 
a plurality of leg members (¶ [0051], FIG. 2B, the surgical drain 10 may have a plurality of drain branches 10a/b to accommodate monitoring larger wounds, tissue beds or tissues 100);
each having a leg manifold member (¶ [0046], the surgical drain 10 may include a drain lumen 32); 
formed with fenestrations operable to allow fluid flow into the interior portion (¶ [0046], plurality of drain holes 34);
a plurality of connecting conduits (¶ [0051], a plurality of separate surgical drains 10 may be used to monitor a single organ or a plurality of organs 100 at the same time); 
an interface conduit (¶ [0045], tube 40 having a conduit lumen 42, such that the fluids passing from the body in the drain lumen 32 may be transported out of the body 102 via the conduit lumen 42). 
Regarding the limitation of a plurality of connecting conduits being coupled to the same end of the interface conduit, Lina discloses an interface conduit (col. 5, lines 50-60, hose 38); and Necola discloses a plurality of connecting conduits (¶ [0051], a plurality of separate surgical drains 10). A skilled artisan would have been able to combine Lina and Necola by duplicating the encapsulated leg member and connecting conduit of Lina, and then joining them to a single interface conduit as taught by Necola. This will permit one drainage container to collect fluids from the multiple surgical drains. 
Necola enlarges a treatment area, or optionally treats wounds with an irregular shape (¶ [0051], accommodate monitoring larger wounds, tissue beds or tissues 100). One would be motivated to modify Lina by duplicating a leg member as taught by Necola to accommodate larger wounds. Therefore, it would have been obvious to modify Lina with the plural leg members of Necola in order to expand a treatment area. 

Regarding claim 20, Lina discloses a system further comprising: a reduced-pressure source for supplying reduced pressure (col. 9, lines 15-20, the vacuum pump 84 removes air from canister 19 to create a vacuum pressure … is then transmitted to a wound site through hoses 37 and 38); and 
a reduced-pressure delivery conduit for fluidly coupling the reduced-pressure source and the interface conduit (Figs. 5, 6, 9, the system includes passageway 52 and line 62 which conduct negative pressure from vacuum pump 84 to hoses 37 and 38). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 9 and 21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3 and 11 of Stevenson ‘606; Eric et al. (US 8246606 B2) in view of Lina; Cesar Z. et al. (US 6695823 B1).
Regarding instant claim 9, Stevenson ‘606 claims all limitations in claim 11 but is silent whether the encapsulating envelope is formed from a flexible film. Lina discloses a treatment device including an encapsulating envelope formed from a flexible film (col. 7, lines 57-67, the porous sock 213 or membrane 219 may be composed of TEFLON, rayon, or a similar material … knit rayon film). Lina selects commercially available materials to construct a wound dressing, and also selects materials that are biocompatible with wound tissue. A skilled artisan would have been motivated to select the film materials of Lina in order to make a wound dressing that can safely reside in a wound cavity during the healing process.  
Regarding instant claim 21, Stevenson ‘606 claims all limitations in claims 1 and 3, with the exception of a flexible film. Regarding rationale and motivation to modify Stevenson ‘606 with the flexible film of Lina, see discussion of claim 9 above. 

Claim 18 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Stevenson ‘606; Eric et al. (US 8246606 B2) in view of Radl; Christopher L. et al. (US 20080132819 A1).
Regarding instant claim 18, Stevenson ‘606 claims a system in claims 1 and 16. Stevenson ‘606 is silent whether the system includes a flexible film layer, and does not claim a sealing member. Radl discloses a wound dressing including 
a flexible film layer (¶ [0034], sheath 12 … one such material is sold by Ahlstrom Corp. as Hollytex 3257, a spunbond polyester sheet … sheath 12 is preferably made from a sheet of material); and
a sealing member for disposing on a portion of a patient's epidermis and operable to form a pneumatic seal over an internal tissue site (¶ [0049], wound cover 72 having an adhesive coating 74 on one side for adhering to skin surrounding a wound). 
A skilled artisan would have been motivated to modify Stevenson ‘606 with the flexible film layer and sealing member of Radl to choose readily available materials, to protect the site from contamination and also prevent ambient air from entering the suction lumen of the encapsulated leg member. 
 
Claim 9 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Stevenson ‘555; Eric et al. (US 9314555 B2) in view of Lina; Cesar Z. et al. (US 6695823 B1).
Regarding instant claim 9, Stevenson ‘555 claims all limitations in claims 1 and 2, with the exception of a flexible film. Lina discloses a treatment device including an encapsulating envelope formed from a flexible film (col. 7, lines 57-67, the porous sock 213 or membrane 219 may be composed of TEFLON, rayon, or a similar material … knit rayon film). Regarding rationale and motivation to modify Stevenson ‘555 with the flexible film of Lina, see discussion of claim 9 above. 
Claims 9 and 21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Stevenson ‘690; Eric et al. (US 10080690 B2) in view of Lina; Cesar Z. et al. (US 6695823 B1).
Regarding instant claim 9, Stevenson ‘690 claims all limitations in claims 1 and 5, with the exception of a flexible film. Lina discloses a treatment device including an encapsulating envelope formed from a flexible film (col. 7, lines 57-67, the porous sock 213 or membrane 219 may be composed of TEFLON, rayon, or a similar material … knit rayon film). Regarding rationale and motivation to modify Stevenson ‘555 with the flexible film of Lina, see discussion of claim 9 above.

Regarding instant claim 21, Stevenson ‘690 claims all limitations in claims 1, 4 and 9, with the exception of a flexible film. Lina discloses a treatment device including an encapsulating envelope formed from a flexible film (col. 7, lines 57-67, the porous sock 213 or membrane 219 may be composed of TEFLON, rayon, or a similar material … knit rayon film). Regarding rationale and motivation to modify Stevenson ‘555 with the flexible film of Lina, see discussion of claim 9 above.

Allowable Subject Matter
Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments filed 18 May 2021 regarding the rejection of claims 9-18, 20, 21 and 23 as amended, under 35 USC § 102 and 103 over Bengtson, Necola and Weidenhagen, have been fully considered and are persuasive. After further consideration, the amended claims are rejected on new grounds under 35 USC § 102 and 103 over Lina, Weidenhagen, Bengtson and Necola (see above). 
Applicant submits that Bengtson describes an extruded, molded, or machined plastic housing 18, not an encapsulating envelope "being formed from a flexible film" as recited by claim 9 (remarks p. 7). Examiner responds that Lina is cited in the new grounds of rejection as teaching all features of amended claim 9. Lina explicitly discloses that an encapsulating sock 213 made from TEFLON, rayon, or a similar material (col. 7, lines 57-67). 
Applicant asserts that as previously discussed with respect to claim 9, Bengtson describes an extruded, molded, or machined plastic housing 18, not an encapsulating member "being formed from a flexible film" as recited by claim 21 (remarks p. 8). Examiner notes that Lina is cited as teaching features of amended claim 21 with the exception of controlling an inflammatory response. This feature is interpreted as inherent or obvious over Lina. 
Applicant will consider filing a terminal disclaimer to obviate these rejections when the application is otherwise in condition for allowance (remarks p. 9). Examiner replies that the double patenting rejections citing Stevenson ‘606 and Stevenson ‘555 have been updated to also cite the flexible film layer of Lina. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781